AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                           Page I of



                                    UNITED STATES DISTRICT C URT                                              APR
                                                                                                                     0 4 2019
                                               SOUTHERN DISTRICT OF CALIFORNI
                                                                                                   CLER'-\,   u 7_   rr':TP!CT ~0 1JRT
                     United States of America                              .JUDGMEN slNl/M.CJllM,JiNADl©\SEJR
                                                                            (For Offenses Com Eil:Vd On or After November I 1987 DEP
                                v.

                 Leopoldo Saavedra-Maldonado                                Case Number: 3:19-mj-21507

                                                                            Meghan Annette Blanco
                                                                            Defendant's Attorney


REGISTRATION NO. 84457298
THE DEFENDANT:
 ~ pleaded guilty to count( s) I of Complaint
                                          ----------------------~------

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count( s)
                                                                         ------------------~
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               iii--TIME SERVED                          D _ _ _ _ _ _ _ _ _ _ days

 13:1 Assessment: $10 WAIVED    13:1 Fine: WAIVED
 13:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                                                        charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant.shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, April 4, 2019
                                                                          Date of Imposition of Sentence



                                                                          ~~~-
                                                                           ONORABLE:REN L. STROMBO°M
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      3: 19-mj-21507
